Burnett, J., delivered the opinion of the Court—Terry, C. J., concurring.
Application for mandamus to the Judge of the Tuba District Court.
This was a chancery suit, in which a decree was rendered for plaintiffs, perpetually enjoining the defendants from diverting the waters of Mill Creek. Pending a motion for a new trial, the defendants violated the injunction, and plaintiffs applied for an attachment against them for contempt of Court, which was refused upon the ground that the pending of the motion operated as a suspension of the injunction.
We think that this was error. Let a peremptory mandamus issue.